DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
Response to Amendment
The amendment filed on 04/14/2022 has been entered. As indicated in the amendments: claims 16 – 18, 26 – 27 and 33 are amended. Claims 19 – 25 and 28 – 32 are as previously presented. Thus, claims 16 – 33 are currently pending. Applicant’s Remarks/Arguments regarding the Final Rejection dated 02/15/2022 has been fully considered (see “Response to Arguments” section and the following Non-Final Rejection is made herein.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “functional component” claimed in claim 16, 26 and 33 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: determination device in claims 16, 19 - 20, 22, 28 - 29,  31  and 33 wherein “determination”- is a preceding modifier that modifies the word “device” functionally and “device” -is a generic place holder that performs the function of “determining a focal position of the energy beam” without reciting sufficient structure to perform the said function (example: (sensor, detector, calculator, computer, software, algorithm etc.). .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. That is: an optical detector or sensor preferably a CMOS or CCD—sensor, camera and/or a photo diode that detects the irradiated energy beam focal position (spec. (0017) and FIG.1 (10)).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant is put on notice that the following claim limitations are interpreted to the meanings given below in light of the specification for the purpose of this rejection.
Determination device: an optical detector or sensor preferably a CMOS or CCD—sensor, camera and/or a photo diode that detects the irradiated energy beam focal position (spec. (0017) and FIG.1 (10)) or any equivalent structure.
Determination means: a metal plate (12, FIG.1) provided on top of the functional component or application element wherein the irradiation device may be adapted to generate the at least one irradiation region (spec. (0028), FIG.1(12))
Functional component: any structure that supports and provides the determination means (12) (metal plate) on its top surface, such as Application element (11), (spec. (0028), FIG.1))
Application element: is the functional component that provides the metal plate (determination means), (spec. 0044, FIG.1(11)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 – 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 16, 26 and 33, these claims recite the limitation “Functional component” that is interpreted to mean any structure that supports and provides the determination means (metal plate) on its top surface.  The specification discloses “a determination means may be provided via a functional component, for example an application unit”, ( paragraph 3, page 10), “ a specific determination means may be provided that can be part of or coupled with a functional component of the apparatus which is arranged inside37177415v1 the process chamber of the apparatus”, (paragraph 4, page 10 -11), It is also possible to have multiple determination means, for example mounted to different functional components of the apparatus”, ( paragraph 1, page 12). Further, the drawings do not show an element number to what is referred as “functional component”. Thus, Docket No. CLsG151 it is not clear from the specification, as to what is particularly referred as a “Functional component”. Is it the application unit? Is it the determination device? Is it the irradiation device? rendering the claims indefinite. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16 – 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domrose et al. (US 2018/0370146 A1, foreign priority date of January 5, 2016), herein after called Domrose in view of Scott et al. (US 2011/0259862 A1), herein after called Scott.
Regarding claim 16, Domrose discloses an apparatus for additively manufacturing three- dimensional objects by successive layerwise selective irradiation and consolidation of layers of a build material (an apparatus for manufacturing a three-dimensional object (2) by layer-wise selective solidifying of building material (13) with a solidification device 19 and beam generating sources 121, 221 (0027, 0034 and FIG.1)), the apparatus comprising: an irradiation device (two irradiation devices 120, 220, (0034, FIG. 1)) adapted to generate an energy beam (adapted to generate beams 122, 222, (0034, FIG. 1)) and guide the energy beam over a determination plane (each of the energy beams (122, 222) from the energy sources (121, 221) are deflected and focused onto a build area 8, (0034, FIG. 1)) wherein the irradiation device is adapted to generate at least one irradiation region in the determination plane (each of the beams 122, 222 from each irradiation devices 120, 220, is deflected by the respective deflecting device 123, 223 such that it strikes selective positions in the respective sub-area 100, 200 of the build area 8, (0035, FIG. 1)); a determination device (detection unit 18 with the determination unit, (0040, 0041) adapted to determine a focal position of the energy beam and/or a difference between a reference focal position and an actual focal position of the energy beam based on radiation emitted from at least one irradiation region (the determination unit determines the superposition pattern created by the irradiation positions (focal positions) on the basis of data transmitted from the detection unit 18 that detects radiation which is emitted in the course of irradiating or as a consequence of irradiating the building material 15 or a target, (0040, 0041, 0044 and FIG.3)); 
a functional component providing a determination means, wherein the irradiation device is adapted to generate the at least one irradiation region on the determination means (a support 10 or base 11 providing aluminum pate-like target 9 wherein one of the lasers (122, 222) form a line pattern 400 consisting of substantially parallel lines generated as an irradiation pattern, Domrose (0065)). and an optical device (deflecting devices 123, 223 including focusing devices 124, 224 (0034, FIG. 1)), the optical device adapted to adjust the focal position of the energy beam and/or to adjust the actual focal position of the energy beam during a determination process of the determination device (deflecting devices 123, 223 focus the energy beams 122, 222 generated by the radiation sources 121, 221 by way of the focusing devices 124, 224 onto the build area 8 in the working plane 7, (0034, FIG.1), the control device 29 of the determination unit automatically executes an adjustment of the components which are relevant for the focusing, e.g. an adjustment of the focusing devices 123, 223 based on the radiation emitted from the corresponding irradiation positions on target 9, (0065)), Note here, a determination process of the determination device, is interpreted to mean the process of determining/detecting the focal position of the energy beam by determination device based on radiation emitted from an irradiation region of the determination plane (see paragraph 2 of page 11of the specification and the “determination device” claimed above here in this claim) . In other words, the determination process includes irradiating the energy beam from the energy source onto an irradiation region of the determination plane, then determining the focal position of the energy beam-based radiation emitted from the irradiation regions).
The optical devices of Domrose (deflecting devices 123, 223 including focusing devices 124, 224 (0034, FIG. 1)) do not explicitly teach that these optical devices comprise a beam expander.
However, Scott that teaches an additive manufacturing apparatus having an optical module for delivering a laser beam in a manufacturing process (0001) teaches: an optical module that takes the beam produced by the laser source, configures the beam to the required characteristics, and deliver it to a work-piece comprising a beam expander 40, (0058 — 0060 and 0067).
The advantage of including a beam expander is to enable dynamic focusing that continually changes the focus of the laser dependent on the position of the beam within the chamber so that the resultant laser spot is always in focus at the build surface (0011, 0012).
Therefore it would have been obvious for one of ordinary skill in the art at the time of filling to modify the optical devices of Domrose comprising deflecting devices 123, 223 and focusing devices 124, 224 to include a beam expander in order to enable dynamic focusing that continually changes the focus of the laser dependent on the position of the beam within the chamber so that the resultant laser spot is always in focus at the build surface as taught in Scott.
Regarding claim 17, Domrose in view of Scott teaches the apparatus according to claim 16, wherein the determination plane comprises a top of the determination means (a piece of metal plate target which is arranged such that its upper side lies on the build area 8 is irradiated to generate irradiation patterns, Domrose (0043)).
Regarding claim 18, Domrose in view of Scott teaches the apparatus according to claim 17, wherein the determination means is a metal plate (the target plate 9 is a piece of metal plate, for instance, made of steel or anodized or varnished aluminum, Domrose (0043))
Regarding claim 19, Domrose in view of Scott teaches the apparatus according to claim 16, wherein the determination device is adapted to perform the determination based on thermal radiation emitted from the irradiation region, wherein the thermal radiation is generated due to an irradiation of the irradiation region with the energy beam (the defection device, camera is configured such that it detects radiation which is emitted in the course of irradiating or as a consequence of irradiating the building material 15 or a target (cf. FIG. 3), Domrose (0040)). Regarding claim 20, Domrose in view of Scott teaches the apparatus according to claim 16, wherein the determination device (detection device 18) comprises at least one optical detector unit, comprising at least one optical sensor (the detection device 18 comprises at least one radiation sensor, being sensitive preferably in the infrared and/or visible spectral range, and at least one radiation conductor, Domrose (0040)).
Regarding claim 21, Domrose in view of Scott teaches the apparatus according to claim 20, wherein the at least one optical sensor comprises a CMOS or CCD-sensor, and/or a photo diode (the detection device comprises For example, a light-sensitive camera used as radiation sensor (in this case, the detection device is preferably formed without radiation conductor) or a
photodiode (in this case, the detection device is preferably formed with a radiation conductor), Domrose (0019)).
Regarding claim 22, Domrose in view of Scott teaches the apparatus according to claim 16, wherein the determination device is adapted to determine the focal position based on the radiation emitted from the determination plane in advance to an additive manufacturing process, during an additive manufacturing process, and/or after an additive manufacturing process performed on the apparatus (the determination unit determines the deviation of a superposition pattern 301 (formed from the position of each perspective beams 122, 222) from a reference position on the basis of data transmitted from the detection unit 18 that detects radiation which is emitted in the course of irradiating or as a consequence of irradiating the building material 15 or a target, (0040, 0041,FIG.3) and this step of determination can be executed prior, during or after the manufacturing a three-dimensional object, Domrose (0015, 0015 and 0042) ). Regarding claim 23, Domrose in view of Scott teaches the apparatus according to claim 16, wherein the irradiation device is adapted to generate the at least one irradiation region on a build plate (irradiation patterns in each sub-area 100, 200 of the build areas 8 by means of the beams 122, 222 from irradiation devices 120 and 220 is typically done prior to the manufacturing of a three-dimensional object 2, Domrose (0042, 0043)).
Regarding claim 24, Domrose in view of Scott teaches the apparatus according to claim 23, wherein the irradiation device is adapted to generate the at least one irradiation region in advance to an additive manufacturing process (irradiation patterns in each sub-area 100, 200 of the build areas 8 by means of the beams 122, 222 from irradiation devices 120 and 220 is typically done prior to the manufacturing of a three-dimensional object 2, Domrose (0042, 0043)).
Regarding claim 25, Domrose in view of Scott teaches the apparatus according to claim 16, wherein the irradiation device is adapted to generate at least one test structure in the build plane during an additive manufacturing process, wherein the irradiation device is adapted to generate the at least one irradiation region at least partially on the at least one test structure (For testing the focusing, a pate-like target 9, on which the pattern 400 is generated that lies in the working plane 7 using one of the lasers 122, 222 from irradiation devices 121, 221 respectively, Domrose (0065, FIG. 1 and FIG. 4)).
Regarding claim 26, Domrose in view of Scott teaches the apparatus according to claim 16, wherein the functional component is at least one functional component being an application element wherein the irradiation device is adapted to generate the at least one irradiation region on the at least one functional component (a support 10 or base 11 is providing aluminum pate-like target 9 wherein one of the lasers (122, 222) form a line pattern 400 consisting of substantially parallel lines generated as an irradiation pattern on the plate 9 supported by support 10 or baseplate 11, Domrose (0065)).
Regarding claim 27, Domrose in view of Scott teaches the apparatus according to claim 26, wherein the determination means is mounted on top of the application element (a pate-like target 9, of anodized aluminum, is placed on the support 10 or the base plate 11, Domrose (0065)).
Regarding claim 28, Domrose in view of Scott teaches the apparatus according to claim 16, further comprising a control unit (control device 29, FIG. 1) that is adapted to provide at least two sets of material parameters relating to different materials arranged in or forming the determination plane, wherein the determination device is adapted to perform the determination based on the chosen set of material parameters (the determination unit included in the control unit 29 makes determination based on data transmitted from the detection unit 18 that is configured to detect (with a camera or sensor) temporary or permanent changes of the building material 15, Domrose (0040, 00417)).
Regarding claim 29, Domrose in view of Scott teaches the apparatus according to claim 16, wherein the irradiation device is adapted to generate at least two irradiation regions in two different positions, wherein the determination device is adapted to perform the determination for
the at least two different irradiation regions (irradiation devices 120, 220 generate beams 122, 222 that irradiate two sub-areas 100, 200 in the build area 8, Domrose (0034, 0035)).
Regarding claim 30, Domrose in view of Scott teaches the apparatus according to claim 29, wherein the at least two irradiation regions are disposed in the build plane (irradiation devices 120, 220 generate beams 122, 222 that irradiate two sub-areas 100, 200 in the build area 8, Domrose (0034, 0035)).
Regarding claim 31, Domrose in view of Scott teaches the apparatus according to claim 16, further comprising an optical filter unit (coupling window 25, FIG.1) arranged in a radiation path of the radiation emitted from the irradiation region propagating to the determination device, wherein the optical filter unit is adapted to at least partially filter radiation that is reflected at the irradiation region (coupling window 25 is arranged in the irradiation path (into the process chamber) of laser beams 122 and 222 as well as the radiation path(out of the process chamber) for determining the laser beams in and out of the process chamber 3, Domrose (0033, 0034 and FIG.1)).
Regarding claim 32, Domrose in view of Scott teaches the apparatus according to claim 31, wherein the optical filter unit is adapted to filter at least one part of the energy beam that is reflected at the irradiation region (coupling window 25 is arranged in the irradiation path (into the process chamber) of laser beams 122 and 222 as well as the radiation path (out of the process chamber) for determining the laser beams in and out of the process chamber 3, Domrose (0033, 0034 and FIG.1)).
Regarding claim 33, Domrose discloses a method for determining at least one focal position of an energy beam and/or a difference between a reference focal position and an actual focal position of the energy beam (determining by the determination unit the superposition pattern created by the irradiation positions (focal positions) on the basis of data transmitted from the detection unit 18 that detects radiation which is emitted in the course of irradiating or as a consequence of irradiating the building material 15 or a target, (0040, 0041, 0044 and FIG.3)); the method comprising: generating, with an irradiation device, an energy beam (two irradiation devices 120, 220 generating two beams 122, 222 by the radiation sources 121, 221, (0034)); guiding, with the irradiation device, the energy beam over a determination plane ((each of the beams 122, 222 from each irradiation devices 120, 220, is deflected by the respective deflecting device 123, 223 such that it strikes selective positions in the respective sub-area 100, 200 of the build area 8, (0035, FIG. 1)); generating, with the irradiation device, at least one irradiation region on a determination means mounted on a functional component, a top of the determination means in the determination plane (generating, by means of one of the lasers 122, 222, a line pattern 400 consisting of substantially parallel lines as an irradiation pattern on a metal plate target 9 supported by support 10 or base plate 11 that lies on the work pane 7, Domrose (0065)); determining, with a determination device, a focal position of the energy beam and/or a difference between a reference focal position and an actual focal position of the energy beam based on radiation emitted from the at least one irradiation region (determining using the determination unit the superposition pattern created by the irradiation positions (focal positions) on the basis of data transmitted from the detection unit 18 that detects radiation which is emitted in the course of irradiating or as a consequence of irradiating the building material 15 or a target, (0040, 0041, 0044 and FIG.3)); and adjusting, with an optical device comprising a beam expander, the focal position of the of the energy beam and/or the actual focal position of the energy beam during the determining with the determination device (adjusting the focus the energy beams 122, 222 generated by the radiation sources 121, 221 and deflected by the deflection devices 123, 223 a by way of the focusing devices 124, 224 onto the build area 8 in the working plane 7, (0034, FIG.1), the control device 29 of the determination unit automatically executes an adjustment of the components which are relevant for the focusing, e.g. an adjustment of the focusing devices 123, 223 based on the radiation emitted from the corresponding irradiation positions on target 9, (0065)).
The adjusting optical devices of Domrose (deflecting devices 123, 223 including focusing devices 124, 224 (0034, FIG. 1)) do not explicitly teach comprising a beam expander.
However, Scott that an additive manufacturing apparatus having an optical module for delivering a laser beam in a manufacturing process (0001) teaches: an optical module that takes the beam produced by the laser source, configures the beam to the required characteristics, and deliver it to a work-piece comprises a beam expander 40, (0058 — 0060 and 0067).
The advantage of including a beam expander is to enable dynamic focusing that continually changes the focus of the laser dependent on the position of the beam within the chamber so that the resultant laser spot is always in focus at the build surface (0011, 0012).
Therefore it would have been obvious for one of ordinary skill in the art at the time of filling to modify the optical devices of Domrose comprising deflecting devices 123, 223 and focusing devices 124, 224 to include a beam expander in order to enable dynamic focusing that continually changes the focus of the laser dependent on the position of the beam within the chamber so that the resultant laser spot is always in focus at the build surface as taught in Scott.
Response to Arguments
Applicant's arguments filed on 04/14/2022 have been fully considered and the following response is given herein.
Applicant argues: Domrose makes no teachings or suggestions regarding a functional component providing a determination means, wherein an irradiation device is adapted to generate at least one irradiation region on the determination means. Rather, Domrose teaches of at least one generation unit for generating substantially periodic modulation patterns 101, 102 on a layer of building material 15 applied to the build area 8 or on a target applied to the build area 8. (See Domrose, paragraph [0039] and FIGS. 1-2). As such, Domrose fails to teach or suggest every limitation of claim 16. 
The examiner respectfully disagrees because:
As indicated in the current rejection the functional component is interpreted to be “any structure that supports and provides the determination means (12) (metal plate) on its top surface” in light of the specification and Domrose teaches support 10 or base plate 11 providing a target metal plate 9 wherein the irradiation devices (lasers 122, 222) form irradiation patterns 400 consisting of substantially parallel lines generated as an irradiation pattern on the metal plate 9.
It is not clear how the recited teaching of Domrose above: “teaches of at least one generation unit for generating substantially periodic modulation patterns 101, 102 on a layer of building material 15 applied to the build area 8 or on a target applied to the build area 8” prevents Domrose from teaching the amended limitation in argument. The Applicant's argument appears to be conclusory and amount to a general allegation that the independent claim 16 define a patentable invention without specifically pointing out how the language of the claim patentably distinguishes them from the reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761